Order filed, November 15, 2016.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00374-CV
                                  ____________

                      MISHA FERGUSON ET AL, Appellant

                                          V.

                           QIAO ZHOU ET AL, Appellee


                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1073353


                                       ORDER

         Appellant is proceeding in this appeal without prepayment of costs. See Tex.
R. App. P. 20.1. The reporter’s record in this case was due June 27, 2016. See
Tex. R. App. P. 35.1. On September 29, 2016, this court ordered the court reporter
to file the record within 30 days. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.
      We order Lisa Moody Fort, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Lisa Moody Fort does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM